Exhibit 12 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth the consolidated ratio of earnings to fixed charges on an historical basis for the six months ended June 30, 2008, the years ended December 31, 2007, 2006, 2005 and 2004, and for the periods June 12 through December 31, 2003 and January 1 through June 11, 2003.Post-acquisition financial statements reflect a new basis of accounting and pre-acquisition period and post-acquisition period financial results (separated by a heavy black line) are presented but are not comparable.The heavy black line separating January 1 through June 11, 2003 from June 12 through December 31, 2003 relates to the acquisition of Panhandle by Southern Union from CMS Energy, effective June 11, For the purpose of calculating such ratios, “earnings” consist of pre-tax income from continuing operations before income or loss from equity investees, adjusted to reflect distributed income from equity investments, and fixed charges, less capitalized interest.“Fixed charges” consist of interest costs, amortization of debt discount, premiums and issuance costs and an estimate of interest implicit in rentals.No adjustment has been made to earnings for the amortization of capital interest for the periods presented as such amount is immaterial.Interest on FIN 48 liabilities is excluded from the computation of fixed charges as it is recorded by the Company in income tax expense versus interest expense. 6 Months Ended Year Ended December 31, June 12 - January 1 - June 30, 2008 2007 2006 2005 2004 December 31, 2003 June 11, 2003 (In thousands) FIXED CHARGES: Interest Expense $ 42,978 $ 83,748 $ 63,322 $ 49,578 $ 52,435 $ 29,098 $ 37,802 Net amortization of debt discount, premium and issuance expense (693 ) (1,197 ) (1,333 ) (1,293 ) (4,006 ) (3,561 ) (2,386 ) Capitalized Interest 8,886 14,203 4,645 8,838 4,812 1,624 987 Interest portion of rental expense 1,500 3,582 3,780 4,284 4,453 745 595 Total Fixed Charges $ 52,671 $ 100,336 $ 70,414 $ 61,407 $ 57,694 $ 27,906 $ 36,998 EARNINGS: Consolidated pre-tax income (loss) from continuing operations $ 136,326 $ 246,742 $ 225,794 $ 166,189 $ 143,989 $ 84,773 $ 78,543 Earnings of equity investments (161 ) (299 ) (172 ) (226 ) (216 ) (136 ) (411 ) Distributed income from equity investments - - 174 203 174 - 1,066 Capitalized interest (8,886 ) (14,203 ) (4,645 ) (8,838 ) (4,812 ) (1,624 ) (987 ) SFAS 145 Adjustment - Minority interest - Total fixed charges (from above) 52,671 100,336 70,414 61,407 57,694 27,906 36,998 Earnings Available for Fixed Charges $ 179,950 $ 332,576 $ 291,565 $ 218,735 $ 196,829 $ 110,919 $ 115,209 Ratio of Earnings to Fixed Charges 3.4 3.3 4.1 3.6 3.4 4.0 3.1
